DETAILED ACTION
This office action is in response to communications filed on October 21, 2020, concerning application number 16/083,984.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims were filed on September 11, 2018.
Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed October 21, 2020, have been fully considered but they are not persuasive. 
Applicant argues that the office action indicates a flaw in Lasonde pump. Additionally, Applicant argues that using the teaching reference of DeGroff indicates that no other metering system can do the “same thing” and it opens the door to modify all metering systems to include features found in DeGroff. Examiner respectfully disagrees. Lasonde discloses a peristaltic pump that has an inlet and an outlet. However, Lasonde does not specifically teach the pump operation curves at the inlet and outlet. Because Lasonde is silent with respect to the pump operation curves, the Office Action mailed on July 22, 2020, (hereinafter “Office Action”) teaches the about the pump operation curves at the inlet and outlet. Lasonde does not disclose in what region the pump operates, how the pressure curves caused between the rollers is flattened, if dampeners are present, etc. Therefore, because Lasonde is silent with regard to the pump operation curve, it would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have used the pump in DeGroff that teaches the pump 
In response to applicant's argument that the viscosity of the liquids in Lasonde and DeGroff are different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, both Lasonde and DeGroff disclose mixing fluids. The combination of Lasonde and DeGroff does not indicate the fluid from Lasonde and the fluid from DeGroff are combined. The combination simply uses DeGroff teaching of pump curves for inlet and outlet.
In response to applicant's argument that DeGroff is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Application and DeGroff both disclose peristaltic pumps with fluid. The only difference is the type of fluid.
Applicant argues that to modify Lasonde to include a pressure-side characteristic curve of the pump output as disclosed by DeGroff would not result in the claimed invention. Examiner respectfully disagrees. Lasonde does not disclose the peristaltic pump operation curves. DeGroff simply teaches an operation curve of a peristaltic pump. It is well known in the art that the outlet side of a peristaltic pump is a vacuum, therefore there is pressure. However, Lasonde is silent with regard to the pump curve and the pump outlet.
Applicant argues the limitation of having metering that takes place entirely in the region with the linear characteristic curve of the pump output is not met. Examiner respectfully disagrees. Peristaltic pumps have a linear and a non-linear characteristic curve. Lasonde does not disclose this fact, while DeGroff teaches the linear and non-linear curves. DeGroff teaches the peristaltic pump operation curve that is flat. The Applicant points to a quote from DeGroff

    PNG
    media_image1.png
    127
    473
    media_image1.png
    Greyscale

Therefore, DeGroff teaches that a flat portion of the output curve or the valley portion can be used. DeGroff teaches using a flat portion, which meets the claim limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lasonde (US 5,697,407) in view of DeGroff et al. (US 4,473,173).
Regarding claim 1, Lasonde discloses a method for producing a medical preparation (10, see fig. 1), in particular parenteral nutrition wherein liquids are transferred by a peristaltic pump (pumps 14-19) from a plurality of source containers (containers 20-25) into a target container (28), wherein metering from at least one source container (source containers 20-25) is effected by bringing the peristaltic pump (pumps 14-19) to a position such that the metering from the source container (source containers 20-25) takes place entirely in the region with pump output.

    PNG
    media_image2.png
    469
    596
    media_image2.png
    Greyscale

LASONDE – FIGURE 1
Lasonde substantially discloses the invention as claimed, except has at least one region with a linear characteristic curve and one region with a non-linear characteristic curve of the pump output.
DeGroff teaches at least one region with a linear characteristic curve and one region with a non-linear characteristic curve of the pump output (col. 5 lines 60- col. 6 line 5 and col. 6 lines 20-22).
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the instant invention to have included in the microprocessor’s input values, as disclosed by Lasonde, to have added a pressure-side characteristic curve of the pump output, as taught by DeGroff, for the purpose of providing accurate dispensing repetitively. The actual output during each segment can be a known quantity which can be available in a look-up table or by utilizing a mathematical formula which describes the positive displacement output curve of the pump. (DeGroff, col. 6 lines 21-44).
Regarding claim 2,
Lasonde substantially discloses the invention as claimed, except the suction-side characteristic curve of the peristaltic pump is linear. 
DeGroff teaches suction-side characteristic curve of the peristaltic pump is linear (col. 5 lines 60- col. 6 line 5 and col. 6 lines 20-22).
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the instant invention to have included in the microprocessor’s input values, as disclosed by Lasonde, to have added a pressure-side characteristic curve of the pump output, as taught by DeGroff, for the purpose of providing accurate dispensing repetitively. The actual output during each segment can be a known quantity which can be available in a look-up table or by utilizing a mathematical formula which describes the positive displacement output curve of the pump. (DeGroff, col. 6 lines 21-44).
Regarding claim 3, Lasonde, as applied to claim 1, discloses the quantity of liquid removed from a source container (containers 20-25) is calculated, wherein the calculated quantity is compared to the quantity determined by the weighing (col.5 lines 41-54 describes weighing the target container) of the target container (28). 
Lasonde substantially discloses the invention as claimed, except metering step calculated taking into account a pressure-side characteristic curve of the pump output.
DeGroff teaches taking into account a suction-side characteristic curve of the pump output of the peristaltic pump (peristaltic pump means 14) (col. 5 line 60- col. 6 line 20 describes a pump’s output curve is one of the inputs for a microprocessor).
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the instant invention to have included in the microprocessor’s input values, as disclosed by Lasonde, to have added a pressure-side characteristic curve of the pump output, for the purpose of providing accurate dispensing repetitively. The actual output during each segment can be a known 
Regarding claim 5, Lasonde discloses precisely one single peristaltic pump is used for transferring the liquids from all of the source containers (containers 20-25) into the target container (28).
Regarding claim 7, Lasonde, as modified in claim 1 above, substantially discloses the invention as claimed, except using an impeller to take a quantity of liquid that is to be removed from the respective source container, wherein a rotation of an impeller required to remove the quantity of liquid is calculated on the basis of the suction-side characteristic curve of the peristaltic pump.
DeGroff teaches a metering factor of the pump is calibrated in a metering step from a source container in which an impeller of the peristaltic pump rotates through at least one full revolution. (col. 5 lines 60- col. 6 line 20).
DeGroff teaches taking into account a suction-side characteristic curve of the pump output of the peristaltic pump (peristaltic pump means 14) (col. 5 line 60- col. 6 line 20 describes a pump’s output curve is one of the inputs for a microprocessor).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention, to have calibrated, as taught by DeGroff, a peristaltic pump, as disclosed by Lasonde, for the purpose of determining an accurate amount of liquid dispensed. (col. 5 lines 60- col. 6 line 20).
Regarding claim 8, Lasonde discloses at each metering step (col. 5 lines 41-54), the target container (28) is weighed and the quantity of the respectively transferred liquid is thus checked.
Regarding claim 9, Lasonde  discloses a quantity of the liquid delivered by the peristaltic pump is calculated and the target container (28) is weighed in order to check the quantity of the liquid delivered, wherein the sequence of different liquids in an inflow of the target container (28) is taken into 
Regarding claim 10, Lasonde  discloses the target container (28) is weighed at each individual metering step (col. 5 lines 41-54), and a quantity of the liquid transferred into the target container is thus checked at the each individual metering step. (Lasonde col. 3 lines 16-19).
Regarding claim 11, Lasonde  discloses a quantity of the liquid transferred into the target container (28) in one metering step (col. 5 lines 41-54) is calculated taking into account the pressure-side characteristic curve of the peristaltic pump.
Regarding claim 13, Lasonde  discloses a metering factor of the peristaltic pump is determined in a preceding calibration step (col. 5 lines 41-54) by means of weighing a target container (28).
Regarding claim 14, Lasonde discloses in order to transfer the liquids from the source containers (containers 20-25) into the target container (28), a transfer set is used which comprises a valve unit (check valve, col. 5 lines 20-26 describes check valves), a hose (76-80, col. 5 lines 20-26 describes hoses), which is insertable into the peristaltic pump, and a plurality of hoses (inlet hoses 52-57, col. 5 lines 4-10 describes the inlet hoses and source containers 20-25) for attachment of the source containers (containers 20-25).
Regarding claim 15, Lasonde and DeGroff, as applied to claim 1 above, discloses an installation (housing 50, 57 and pump set 26) a peristaltic pump and a system for carrying out a method as claimed in claim 1.

Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lasonde (US 5,697,407) in view of DeGroff et al. (US 4,473,173), as applied to claim 1 above, in further view of Lewis et al. (US 5,228,485, hereinafter “Lewis”).
Regarding claim 4, Lasonde, as modified in claim 1, substantially discloses the invention as claimed, except a very small quantity of below 10 ml is transferred in at least one metering step. 
Lewis teaches a very small quantity of below 10 ml (1 ml, col. 28 line 62- col. 29 line 6) is transferred in at least one metering step (last step prior to draining and rinsing).
It would have been obvious to one of ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the minimum flow, as disclosed by the combination of Lasonde and DeGroff, to have used a minimum flow of 1 ml, as taught by Lewis, for the purpose of this is the smallest amount that can be pumped. (Lewis col. 28 line 62- col. 29 line 6).
Regarding claim 6, the combination of Lasonde and DeGroff, as applied in claim 1 above. Lasonde discloses at least one further metering step (col. 5 lines 41-54). DeGroff teaches the peristaltic pump is operated both in the region with the linear characteristic curve and also in the region with a non- linear characteristic curve (col. 5 lines 60- col. 6 line 5 and col. 6 lines 20-22).
The combination of Lasonde and DeGroff substantially discloses the invention as claimed, except a quantity with a volume of over 15 ml is delivered.
Lewis teaches a quantity with a volume of over 15 ml (up to 50 ml, Lewis col. 28 lines 49-61) is delivered. 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the maximum volume which is silent in the combination of Lasonde and DeGroff, to have used a maximum volume of over 15 ml (50 ml is taught by Lewis), as taught by Lewis, for the purpose of this is the largest amount that can be held in the target container. (Lewis col. 28 line 62- col. 29 line 6).
Regarding claim 16, Lewis teaches a very small quantity of below volume is under 5 ml  (1 ml, col. 28 line 62- col. 29 line 6) is transferred in at least one metering step (last step prior to draining and rinsing).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lasonde (US 5,697,407) in view of DeGroff et al. (US 4,473,173), as applied to claim 1, in further view of Gangemi (US 5,040,699).
Regarding claims 12 and 17, Lasonde, as applied to claim 1, substantially discloses the claimed invention, except a flow sensor.
Gangemi teaches the delivery rate of the peristaltic pump is checked with a flow sensor (68, col. 4 lines 15-38).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the flow system, as disclosed by the combination of Lasonde and DeGroff, to include a bubble/slow sensor, as taught by Gangemi, for the purpose of providing an indication that fluid is closing through lengths of tubing.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lasonde (US 5,697,407) in view of DeGroff et al. (US 4,473,173), as applied in claim 1 above, in further view of Gangemi (US 5,040,699).
Regarding claim 18, Lasonde, as modified in claim 1 above, substantially discloses the invention as claimed, except a metering factor of the pump is calibrated in a metering step from a source container in which an impeller of the peristaltic pump. 
DeGroff teaches a metering factor of the pump is calibrated in a metering step from a source container in which an impeller of the peristaltic pump rotates through at least one full revolution. (col. 5 lines 60- col. 6 line 20).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention, to have calibrated, as taught by DeGroff, a peristaltic pump, as 
The combination of Lasonde and DeGroff substantially discloses the invention as claimed, except calibrating as one full revolution. For the purpose of maintenance and input for controller, it would have been obvious to one having ordinary skill in the art to use a calibration time as one full rotation, for the purpose of determining if a hose has stretched after repeated use and determine which hoses should be replaced. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753